The challenged no probable cause determination was rationally based and not arbitrary and capricious (see Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108, 111-113 [1998]). DHR has broad discretion in determining the method to be employed in investigating a claim, and the record shows that the investigation in this case was not “abbreviated or one-sided” (Matter of Pascual v New York State Div. of Human Rights, 37 AD3d 215, 216 [2007]; see also McFarland, 241 AD2d at 111-113).
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Mazzarelli, PJ., Saxe, Friedman, Acosta and Freedman, JJ.